ORDER

PER CURIAM
Willie J. Davis (“Movant”) appeals from the motion court’s denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. .After a jury trial, Movant was convicted of attempted forcible sodomy in violation of Section 566.060, RSMo (Cum. Supp. 2009). Movant was sentenced to ten years in prison. This Court affirmed his conviction and sentence. State v. Davis, 422 S.W.3d 458 (Mo.App.E.D. 2014). We affirm the motion court’s denial of post-conviction relief.
We have reviewed the briefs of the parties and the record ,on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Ruíe 84.16(b).